



Exhibit 10.3
PLEDGE AGREEMENT


THIS PLEDGE AGREEMENT dated as of May 6, 2020 (this “Pledge Agreement”) is being
entered into among ENVISTA HOLDINGS CORPORATION, a Delaware corporation (the
“Company” and a “Pledgor”), EACH OF THE UNDERSIGNED SUBSIDIARIES OF THE COMPANY
AND EACH OTHER PERSON THAT SHALL BECOME A PARTY HERETO BY EXECUTION OF A PLEDGE
JOINDER AGREEMENT (each a “Subsidiary Guarantor” and a “Pledgor” and, together
with the Company, collectively, the “Pledgors”) and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for each of
the Secured Parties (as defined in the Credit Agreement referenced below).
RECITALS:
A.    Pursuant to a Credit Agreement dated as of September 20, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, certain Subsidiaries of the Company party
thereto (each a “Designated Borrower” and, together with the Company, the
“Borrowers” and, each a “Borrower”), the Administrative Agent, Bank of America,
N.A., as Swing Line Lender and L/C Issuer and the lenders now or hereafter party
thereto (the “Lenders”), the Lenders have agreed to provide to the Borrowers
certain credit facilities.


B.    Certain extensions of credit may be made from time to time for the benefit
of the Pledgors pursuant to certain Secured Cash Management Agreements and
Secured Hedge Agreements.


C.    It is a condition precedent to the Secured Parties’ obligations to make
and maintain such extensions of credit that the Pledgors shall have executed and
delivered this Pledge Agreement to the Administrative Agent.


In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and such Secured Cash Management
Agreements and Secured Hedge Agreements, the parties hereto agree as follows:
1.    Certain Definitions. All capitalized terms used but not otherwise defined
herein shall have the meanings assigned thereto in the Credit Agreement. Terms
used in this Pledge Agreement that are not otherwise expressly defined herein or
in the Credit Agreement, and for which meanings are provided in the Uniform
Commercial Code of the State of New York (the “UCC”), shall have such meanings
unless the context requires otherwise. In addition, for purposes of this Pledge
Agreement, the following terms have the following definitions:


“CFC” means a Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.


“CFC Holding Company” means a Domestic Subsidiary of the Borrower that owns no
material assets (directly or through one or more disregarded entities) other
than the equity (including any debt instrument, option, warrant or other
instrument treated as equity for U.S. federal income tax purposes) of one or
more Foreign Subsidiaries that are CFCs.


“Excluded Equity” means, collectively, (a) all Equity Interests of a Foreign
Subsidiary or of a CFC Holding Company in excess of 65% of the issued and
outstanding Voting Equity Interests of such Foreign Subsidiary or CFC Holding
Company and (b) Equity Interests of a Subsidiary of any Person described in
clause (a).


“Secured Obligations” means (a) as to the Company, all of the Obligations,
including, the payment and performance of the obligations and liabilities
(whether now existing or hereafter arising) of each Loan Party under (i) the
Credit Agreement and each of the other Loan Documents (including this Pledge
Agreement) to which such Loan Party is now or hereafter becomes a party, and
(ii) any Secured Cash Management Agreement and Secured Hedge Agreement to which
such Loan Party is now or hereafter becomes a party, (b) as to each Designated
Borrower, all of





--------------------------------------------------------------------------------





its Obligations under (i) the Credit Agreement and each of the other Loan
Documents (including this Pledge Agreement) to which such Designated Borrower is
now or hereafter becomes a party, and (ii) any Secured Cash Management Agreement
and Secured Hedge Agreement to which such Designated Borrower is now or
hereafter becomes a party and (c) as to each Subsidiary Guarantor, the payment
and performance of its obligations and liabilities (whether now existing or
hereafter arising) under (i) the Guaranty to which it is a party and each of the
other Loan Documents (including this Pledge Agreement) to which it is now or
hereafter becomes a party, and (ii) any Secured Cash Management Agreement and
Secured Hedge Agreement to which it is now or hereafter becomes a party.


“Voting Equity Interests” means, with respect to any Person, the Equity
Interests entitled to vote for members of the board of directors or equivalent
governing body of such Person.


2.    Pledge of Pledged Interests; Other Collateral.
(a)    Each Pledgor hereby grants as collateral security for the payment,
performance and satisfaction of the applicable Secured Obligations to the
Administrative Agent for the benefit of the Secured Parties a security interest
in all of the following items of property in which it now has or may at any time
hereafter acquire an interest or the power to transfer rights therein, and
wheresoever located:
(i)    all Equity Interests in all of its Subsidiaries (including, without
limitation, those Equity Interests more particularly described on Schedule I
hereto) and any other Equity Interests obtained in the future by such Pledgor
and the certificates, if any, representing such Equity Interest, (collectively,
and in each case, excluding any Excluded Equity, the “Pledged Interests”), (such
Subsidiaries, together with all other Subsidiaries whose Equity Interests may be
required to be subject to this Pledge Agreement from time to time, are referred
to collectively as the “Pledged Subsidiaries”);
(ii)    all money, securities, security entitlements and other investment
property, dividends, rights, general intangibles and other property at any time
and from time to time (x) declared or distributed in respect of or in exchange
for or on conversion of any Pledged Interest, or (y) by its or their terms
exchangeable or exercisable for or convertible into any Pledged Interest;
(iii)    all other property of whatever character or description, including
money, securities, security entitlements and other investment property, and
general intangibles hereafter delivered to the Administrative Agent in
substitution for or as an addition to any of the foregoing;
(iv)    all securities accounts to which may at any time be credited any or all
of the foregoing or any proceeds thereof and all certificates and instruments
representing or evidencing any of the foregoing or any proceeds thereof; and
(v)    all proceeds of any of the foregoing.
All such Pledged Interests, certificates, instruments, cash, securities,
interests, dividends, rights and other property referred to in clauses (i)
through (v) of this Section 2 are herein collectively referred to as the
“Collateral;” provided that, in no event shall the Collateral include any
Excluded Assets (as defined in the Security Agreement).
(b)    Each Pledgor agrees to deliver all certificates, instruments or other
documents representing any Collateral (to the extent such Collateral is
evidenced by a certificate or other instrument) to the Administrative Agent at
such location as the Administrative Agent shall from time to time designate by
written notice pursuant to Section 23 for its custody at all times until
termination of this Pledge Agreement, together with such instruments of
assignment and transfer as requested by the Administrative Agent; provided that,
with respect to Additional Interests as defined in Section 22, such Pledgor
shall deliver such certificates, instruments or other documents in accordance
with Section 22.





--------------------------------------------------------------------------------





(c)    Each Pledgor agrees to execute and deliver, or cause to be executed and
delivered by other Persons, at Pledgor’s expense, all share certificates,
documents, instruments, agreements, financing statements (and amendments thereto
and continuations thereof), assignments, control agreements, or other writings
as the Administrative Agent may reasonably request from time to time to carry
out the terms of this Pledge Agreement or to protect or enforce the
Administrative Agent’s Lien and security interest in the Collateral hereunder
granted to the Administrative Agent for the benefit of the Secured Parties and
further agrees to do and cause to be done upon the Administrative Agent’s
request, at Pledgor’s expense, all things determined by the Administrative Agent
to be reasonably necessary or advisable to perfect and keep in full force and
effect the Lien in the Collateral hereunder granted to the Administrative Agent
for the benefit of the Secured Parties, including the prompt payment of all
reasonable and documented out-of-pocket fees and expenses incurred in connection
with any filings made to perfect or continue the Lien and security interest in
the Collateral hereunder granted in favor of the Administrative Agent for the
benefit of the Secured Parties.
(d)    All Attorneys’ Costs incurred or paid by the Administrative Agent or any
Lender in exercising any right, power or remedy conferred by this Pledge
Agreement, or in the enforcement thereof, shall become a part of the Secured
Obligations secured hereunder and shall be paid to the Administrative Agent for
the benefit of the Secured Parties by the Pledgors in respect of which the same
was incurred within three (3) Business Days of written demand therefor, and any
amounts not so paid (in addition to other rights and remedies resulting from
such nonpayment) shall bear interest until paid in full at the Default Rate.
(e)    Each Pledgor agrees to register and cause to be registered the interest
of the Administrative Agent, for the benefit of the Secured Parties, in the
Collateral on its own books and records and the registration books of each of
the Pledged Subsidiaries.
3.    Status of Pledged Interests. Each Pledgor hereby represents, warrants and
covenants to the Administrative Agent for the benefit of the Secured Parties,
with respect to itself and the Collateral as to which it has or acquires any
interest, that:
(a)    Except as disclosed on Schedule I, all of the Pledged Interests are, as
of the date of execution of this Pledge Agreement or Pledge Joinder Agreement,
as applicable, by each Pledgor pledging such Pledged Interests (such date as
applicable with respect to each Pledgor, its “Applicable Date”), and shall at
all times thereafter be validly issued and outstanding, fully paid and
non-assessable and constitute (i) 65% of the issued and outstanding Voting
Equity Interests (or if any Pledgor shall own less than 65% of such Voting
Equity Interests, then up to and including 100% of the Voting Equity Interests
owned by such Pledgor) and up to and including 100% of the other issued and
outstanding Equity Interests of each Foreign Subsidiary constituting a Pledged
Subsidiary and (ii) all of the issued and outstanding Equity Interests of all
Domestic Subsidiaries constituting Pledged Subsidiaries, and are accurately
described on Schedule I (to the extent of the information included on such
Schedule).
(b)    Such Pledgor is as at its Applicable Date and shall at all times
thereafter (subject to Dispositions permitted under the Credit Agreement) be the
sole registered and record and beneficial owner of the Pledged Interests, free
and clear of all Liens, charges, equities, options, hypothecations, encumbrances
and restrictions on pledge or transfer, including transfer of voting rights
(other than the pledge hereunder, Liens permitted under the Credit Agreement
(“Permitted Liens”) and applicable restrictions pursuant to federal and state
and applicable foreign securities laws). Without limiting the foregoing, the
Pledged Interests are not and will not be subject to any voting trust,
shareholders agreement, right of first refusal, voting proxy, power of attorney
or other similar arrangement (other than the rights hereunder in favor of the
Administrative Agent).
(c)    At no time shall any Pledged Interests (i) be held or maintained in the
form of a security entitlement or credited to any securities account and (ii)
which constitute a “security” (or as to which the related Pledged Subsidiary has
elected to have treated as a “security”) under Article 8 of the UCC (including,
for the purposes of this Section, the Uniform Commercial Code of any other
applicable jurisdiction) be maintained in the form of uncertificated securities.
With respect to Pledged Interests that are “securities” under the UCC, or as to
which the issuer has elected at any time to have such interests treated as
“securities” under





--------------------------------------------------------------------------------





the UCC, such Pledged Interests are, and shall at all times be, represented by
the share certificates listed on Schedule I hereto (as such Schedule may be from
time to time updated in accordance with the terms hereof), which share
certificates, with stock powers duly executed in blank by such Pledgor, have
been delivered to the Administrative Agent or are being delivered to the
Administrative Agent simultaneously herewith or, in the case of Additional
Interests as defined in Section 22, shall be delivered pursuant to Section 22.
In addition, with respect to all Pledged Interests, including Pledged Interests
that are not “securities” under the UCC and as to which the applicable Pledged
Subsidiary has not elected to have such interests treated as “securities” under
the UCC, such Pledgor has at its Applicable Date delivered to the Administrative
Agent (or has previously delivered to the Administrative Agent or, in case of
Additional Interests shall deliver pursuant to Section 22) Uniform Commercial
Code financing statements (or appropriate amendments thereto) duly authorized by
such Pledgor and naming the Administrative Agent for the benefit of the Secured
Parties as “secured party,” in form, substance and number sufficient in the
opinion of the Administrative Agent to be filed in all UCC filing offices and in
all jurisdictions in which filing is necessary or advisable to perfect in favor
of the Administrative Agent for the benefit of the Secured Parties the Lien on
such Pledged Interests, together with all required filing fees. Without limiting
the foregoing provisions of this Section 3(c), with respect to any Pledged
Interests issued by any Foreign Subsidiary, Pledgor shall deliver or cause to be
delivered, (i) in addition to or in substitution for all or any of the foregoing
items, as the Administrative Agent may elect, such other instruments,
certificates, agreements, notices, filings, and other documents, and take or
cause to be taken such other action, as the Administrative Agent may reasonably
determine to be necessary or advisable under the laws of the jurisdiction of
formation of such Foreign Subsidiary, to grant, perfect and protect as a first
priority lien (subject to Permitted Liens) in such Collateral in favor of the
Administrative Agent for the benefit of the Secured Parties, and (ii) to the
extent requested by the Administrative Agent, an opinion of counsel reasonably
acceptable in form and substance to the Administrative Agent issued by a law
firm reasonably acceptable to the Administrative Agent licensed to practice law
in such foreign jurisdiction, addressing with respect to such Pledged Interests
such matters as may be reasonably requested by the Administrative Agent.
(d)    It has requisite power and authority to execute this Pledge Agreement
(and any Pledge Joinder Agreement applicable to it) and to pledge, assign and
transfer its Pledged Interests in the manner and form hereof.
(e)    The pledge, assignment and delivery of its Pledged Interests (along with
undated stock powers executed in blank, financing statements and other
agreements referred to in Section 3(c) hereof) to the Administrative Agent for
the benefit of the Secured Parties pursuant to this Pledge Agreement (or any
Pledge Joinder Agreement) creates or continues, as applicable, a valid and
perfected first priority security interest (subject to Permitted Liens) in such
Pledged Interests in favor of the Administrative Agent for the benefit of the
Secured Parties, securing the payment of the Secured Obligations, assuming, in
the case of the Pledged Interests which constitute certificated “securities”
under the UCC (including, for the purposes of this Section, the Uniform
Commercial Code of any other applicable jurisdiction), continuous and
uninterrupted possession by or on behalf of the Administrative Agent in the
State of New York. Such Pledgor will at its own cost and expense defend the
Secured Parties’ right, title and security interest in and to the Collateral
against the claims and demands of all persons whomsoever other than with respect
to Permitted Liens.
(f)    Except as otherwise expressly provided under the Credit Agreement, none
of the Pledged Interests (nor any interest therein or thereto) shall be sold,
transferred or assigned without the Administrative Agent’s prior written
consent.
(g)    It shall at all times cause the Pledged Interests of such Pledgor that
constitute “securities” (or as to which the issuer elects to have treated as
“securities”) under the UCC to be represented by the certificates now and
hereafter delivered to the Administrative Agent in accordance with Sections 2, 3
and 22 and that it shall cause each of the Pledged Subsidiaries as to which it
is the Pledgor not to issue any Equity Interests, or securities convertible
into, or exchangeable or exercisable for, Equity Interests, at any time during
the term of this Pledge Agreement unless the Pledged Interests of such Pledged
Subsidiary are issued solely to either (i) such Pledgor who shall immediately
comply with Sections 3 and 22 with respect to such property or (ii) the Company
or a Subsidiary Guarantor who shall immediately pledge such additional Equity
Interests to the





--------------------------------------------------------------------------------





Administrative Agent for the benefit of the Secured Parties pursuant to Section
22 or 24, as applicable, on substantially identical terms as are contained
herein and deliver or cause to be delivered the appropriate documents described
in Section 3(c) to the Administrative Agent and take such further actions as the
Administrative Agent may reasonably deem necessary in order to perfect a first
priority security interest (subject to Permitted Liens) in such Equity
Interests.
(h)    As of its Applicable Date, the exact legal name and address, type of
Person, jurisdiction of formation, jurisdiction of formation identification
number (if any), and location of the chief executive office of such Pledgor are
as specified on Schedule II attached hereto. No Pledgor shall change its name,
jurisdiction of formation (whether by reincorporation, merger or otherwise), or
the location of its chief executive office, except upon giving not less than
thirty (30) Business Days’ prior written notice to the Administrative Agent (or
such shorter period as the Administrative Agent may agree) and taking or causing
to be taken all such action at such Pledgor’s expense as may be requested by the
Administrative Agent to perfect or maintain the perfection of the Lien of the
Administrative Agent in Collateral.
4.    Preservation and Protection of Collateral.
(a)    The Administrative Agent shall be under no duty or liability with respect
to the collection, protection or preservation of the Collateral, or otherwise.
(b)    Each Pledgor agrees to pay when due all material taxes, charges, Liens
and assessments against the Collateral in which it has an interest, unless being
contested in good faith by appropriate proceedings diligently conducted and
against which adequate reserves have been established in accordance with GAAP
applied on a basis consistent with that used in preparing the Audited Financial
Statements and evidenced to the satisfaction of the Administrative Agent and
provided that all enforcement proceedings in the nature of levy or foreclosure
are effectively stayed. Upon the failure of any Pledgor to so pay or contest
such material taxes, charges, Liens or assessments, or upon the failure of any
Pledgor to pay any amount pursuant to Section 2(c), the Administrative Agent at
its option may pay or contest any of them but shall not have any obligation to
make any such payment or contest. All sums so disbursed by the Administrative
Agent, including Attorneys’ Costs, court costs, reasonable expenses and other
charges related thereto, shall be payable within three (3) Business Days of
demand by the applicable Pledgor to the Administrative Agent and shall be
additional Secured Obligations secured by the Collateral, and any amounts not so
paid (in addition to other rights and remedies resulting from such nonpayment)
shall bear interest until paid in full at the Default Rate.
(c)    Each Pledgor hereby (i) irrevocably authorizes the Administrative Agent
to file (with, or to the extent permitted by applicable law, without the
signature of the Pledgor appearing thereon) financing statements (including
amendments thereto and continuations and copies thereof) showing such Pledgor as
“debtor” at such time or times and in all filing offices as the Administrative
Agent may from time to time reasonably determine to be necessary or advisable to
perfect or protect the rights of the Administrative Agent and the Secured
Parties hereunder, or otherwise to give effect to the transactions herein
contemplated, and (ii) irrevocably ratifies and acknowledges all such actions
taken by or on behalf of the Administrative Agent prior to the Applicable Date.
5.    Default. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent is given full power and authority, then or at
any time thereafter while such Event of Default is continuing, to sell, assign,
deliver or collect the whole or any part of the Collateral, or any substitute
therefor or any addition thereto, in one or more sales, with or without any
previous demands or demand of performance or, to the extent permitted by law,
notice or advertisement, in such order as the Administrative Agent may elect;
and any such sale may be made either at public or private sale at the
Administrative Agent’s place of business or elsewhere, either for cash or upon
credit or for future delivery, at such price or prices as the Administrative
Agent may deem fair; and the Administrative Agent or any other Secured Party may
be the purchaser of any or all Collateral so sold and hold the same thereafter
in its own right free from any claim of any Pledgor or right of redemption.
Demands of performance, advertisements and presence of property and sale and
notice of sale are hereby waived to the extent permissible by law. Any sale
hereunder may be conducted by an auctioneer or any officer or agent of the
Administrative Agent. Each Pledgor





--------------------------------------------------------------------------------





recognizes that the Administrative Agent may be unable to effect a public sale
of the Collateral by reason of certain prohibitions contained in the Securities
Act of 1933, as amended (the “Securities Act”), and applicable state law, and
may be otherwise delayed or adversely affected in effecting any sale by reason
of present or future restrictions thereon imposed by governmental authorities,
and that as a consequence of such prohibitions and restrictions the
Administrative Agent may be compelled (i) to resort to one or more private sales
to a restricted group of purchasers who will be obliged to agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof, or (ii) to seek regulatory
approval of any proposed sale or sales, or (iii) to limit the amount of
Collateral sold to any Person or group. Each Pledgor agrees and acknowledges
that private sales so made may be at prices and upon terms less favorable to
such Pledgor than if such Collateral was sold either at public sales or at
private sales not subject to other regulatory restrictions, and that the
Administrative Agent has no obligation to delay the sale of any of the
Collateral for the period of time necessary to permit the Pledged Subsidiary to
register or otherwise qualify the Collateral, even if such Pledged Subsidiary
would agree to register or otherwise qualify such Collateral for public sale
under the Securities Act or applicable state law. Each Pledgor further agrees,
to the extent permitted by applicable law, that the use of private sales made
under the foregoing circumstances to dispose of the Collateral shall be deemed
to be dispositions in a commercially reasonable manner. Each Pledgor hereby
acknowledges that a ready market may not exist for the Pledged Interests if they
are not traded on a national securities exchange or quoted on an automated
quotation system and agrees and acknowledges that in such event the Pledged
Interests may be sold for an amount less than a pro rata share of the fair
market value of the Pledged Subsidiary’s assets minus its liabilities. In
addition to the foregoing, the Secured Parties may exercise such other rights
and remedies as may be available under the Loan Documents, at law (including
without limitation the UCC) or in equity.
6.    Proceeds of Sale. The net cash proceeds resulting from the collection,
liquidation, sale, or other disposition of the Collateral shall be applied first
to the documented out-of-pocket expenses (including all Attorneys’ Costs) of
retaking, holding, storing, processing and preparing for sale, selling,
collecting, liquidating and the like, and then to the satisfaction of all
Secured Obligations in accordance with the terms of Section 8.03 of the Credit
Agreement. Each Pledgor shall be liable to the Administrative Agent, for the
benefit of the Secured Parties, and shall pay to the Administrative Agent, for
the benefit of the Secured Parties, on demand any deficiency which may remain
after such sale, disposition, collection or liquidation of the Collateral.
7.    Presentments, Demands and Notices. The Administrative Agent shall not be
under any duty or obligation whatsoever to make or give any presentments,
demands for performances, notices of nonperformance, protests, notice of protest
or notice of dishonor in connection with any obligations or evidences of
indebtedness held thereby as collateral, or in connection with any obligations
or evidences of indebtedness which constitute in whole or in part the Secured
Obligations secured hereunder.
8.    Attorney-in-Fact. Each Pledgor hereby appoints the Administrative Agent as
such Pledgor’s attorney-in-fact for the purposes of carrying out the provisions
of this Pledge Agreement and taking any action and executing any instrument
which the Administrative Agent may reasonably deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest; provided that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default. Without limiting the generality of the
foregoing, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall have the right and power to receive,
endorse and collect all checks and other orders for the payment of money made
payable to any Pledgor representing any dividend, interest payment, principal
payment or other distribution payable or distributable in respect to the
Collateral or any part thereof and to give full discharge for the same.
9.    Reinstatement. The granting of a security interest in the Collateral and
the other provisions hereof shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or is repaid by any
Secured Party in whole or in part in good faith settlement of a pending or
threatened avoidance claim, whether upon the insolvency, bankruptcy or
reorganization of any Pledgor or any other Loan Party or otherwise, all as
though such payment had not been made. The provisions of this Section 9 shall
survive repayment of all of the Secured Obligations and the termination or
expiration of this Pledge Agreement in any manner, including but not limited to
termination upon occurrence of the Facility Termination Date, or upon the
Covenant Compliance Restoration Date at the request of the Company.





--------------------------------------------------------------------------------





10.    Waiver by the Pledgors. Each Pledgor waives to the extent permitted by
applicable law (a) any right to require any Secured Party or any other obligee
of the Secured Obligations to (i) proceed against any Person or entity,
including without limitation any Loan Party, (ii) proceed against or exhaust any
Collateral or other collateral for the Secured Obligations, or (iii) pursue any
other remedy in its power, (b) any defense arising by reason of any disability
or other defense of any other Person (other than a defense that the applicable
Secured Obligations have already been paid in full (other than contingent
indemnity rights for which no claim is pending)), or by reason of the cessation
from any cause whatsoever of the liability of any other Person or entity, (c)
any right of subrogation (other than a defense that the applicable Secured
Obligations have already been paid in full (other than contingent indemnity
rights for which no claim is pending)), and (d) any right to enforce any remedy
which any Secured Party or any other obligee of the Secured Obligations now has
or may hereafter have against any other Person and any benefit of and any right
to participate in any collateral or security whatsoever now or hereafter held by
the Administrative Agent for the benefit of the Secured Parties. Each Pledgor
authorizes each Secured Party and each other obligee of the Secured Obligations
without notice (except notice required by applicable law) or demand and without
affecting its liability hereunder or under the Loan Documents from time to time
to: (i) take and hold security, other than the Collateral herein described, for
the payment of such Secured Obligations or any part thereof, and exchange,
enforce, waive and release the Collateral herein described or any part thereof
or any such other security; and (ii) apply such Collateral or other security and
direct the order or manner of sale thereof as such Secured Party or obligee in
its discretion may determine.
The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Pledgor and the
receipt thereof by such Pledgor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.
11.    Dividends and Voting Rights.
(a)    All dividends and other distributions with respect to any of the Pledged
Interests shall be subject to the pledge hereunder.
(b)    So long as no Event of Default shall have occurred and be continuing, the
registration of the Collateral in the name of a Pledgor as record and beneficial
owner shall not be changed and such Pledgor shall be entitled to exercise all
voting and other rights and powers pertaining to the Collateral for all purposes
not inconsistent with the terms of the Loan Documents.
(c)    Upon the occurrence and during the continuance of any Event of Default,
at the option of the Administrative Agent, and upon one (1) Business Day’s prior
written notice by the Administrative Agent, all rights of the Pledgors to
receive and retain cash dividends and other distributions upon the Collateral
shall cease and shall thereupon be vested in the Administrative Agent for the
benefit of the Secured Parties, and each Pledgor shall promptly deliver, or
shall cause to be promptly delivered, all such cash dividends and other
distributions with respect to the Pledged Interests to the Administrative Agent
(together, if the Administrative Agent shall request, with the documents
described in Sections 2(c) and 3(c) or other negotiable documents or instruments
so distributed) to be held by it hereunder or, at the option of the
Administrative Agent, to be applied to the Secured Obligations. Pending delivery
to the Administrative Agent of such property, each Pledgor shall keep such
property segregated from its other property and shall be deemed to hold the same
in trust for the benefit of the Secured Parties.
(d)    Upon the occurrence and during the continuance of any Event of Default,
at the option of the Administrative Agent, and upon one (1) Business Day’s prior
written notice by the Administrative Agent, all rights of each of the Pledgors
to exercise the voting or consensual rights and powers which it is authorized to
exercise pursuant to subsection (b) above shall cease and the Administrative
Agent may thereupon (but shall not be obligated to), at its request, cause such
Collateral to be registered in the name of the Administrative Agent or its
nominee or agent for the benefit of the Secured Parties and/or exercise such
voting or consensual rights and powers as appertain to ownership of such
Collateral, and to that end each Pledgor hereby appoints the Administrative
Agent as its proxy, with full power of substitution, to vote and exercise all
other rights as a shareholder with respect to such Pledged Interests hereunder
upon the occurrence and during the continuance





--------------------------------------------------------------------------------





of any Event of Default, which proxy is coupled with an interest and is
irrevocable until the Facility Termination Date, or upon the Covenant Compliance
Restoration Date at the request of the Company, and each Pledgor hereby agrees
to provide such further proxies as the Administrative Agent may request;
provided, however, that the Administrative Agent in its discretion may from time
to time refrain from exercising, and shall not be obligated to exercise, any
such voting or consensual rights or such proxy.
12.    Continued Powers. Until the Facility Termination Date shall have
occurred, or upon the Covenant Compliance Restoration Date at the request of the
Company, the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the Administrative Agent at any time
and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Pledgor may have ceased.
13.    Other Rights. The rights, powers and remedies given to the Administrative
Agent for the benefit of the Secured Parties by this Pledge Agreement shall be
in addition to all rights, powers and remedies given to the Administrative Agent
or any other Secured Party under any other Loan Document or by virtue of any
statute or rule of law. Any forbearance or failure or delay by the
Administrative Agent in exercising any right, power or remedy hereunder shall
not be deemed to be a waiver of such right, power or remedy, and any single or
partial exercise of any right, power or remedy hereunder shall not preclude the
further exercise thereof; and every right, power and remedy of the Secured
Parties shall continue in full force and effect until such right, power or
remedy is specifically waived in accordance with the terms of the Credit
Agreement.
14.    Anti-Marshaling Provisions. The right is hereby given by each Pledgor to
the Administrative Agent, for the benefit of the Secured Parties, to make
releases (whether in whole or in part) of all or any part of the Collateral
agreeable to the Administrative Agent without notice to, or the consent,
approval or agreement of other parties and interests, including junior lienors,
which releases shall not impair in any manner the validity of or priority of the
Liens and security interests in the remaining Collateral conferred hereunder,
nor release any Pledgor from personal liability for the Secured Obligations.
Notwithstanding the existence of any other security interest in the Collateral
held by the Administrative Agent, for the benefit of the Secured Parties, the
Administrative Agent shall have the right to determine the order in which any or
all of the Collateral shall be subjected to the remedies provided in this Pledge
Agreement. Each Pledgor hereby waives any and all right to require the
marshaling of assets in connection with the exercise of any of the remedies
permitted by applicable law or provided herein or in any other Loan Document.
15.    Entire Agreement. This Pledge Agreement and each Pledge Joinder
Agreement, together with the Credit Agreement and other Loan Documents,
constitute and express the entire understanding between the parties hereto with
respect to the subject matter hereof, and supersede all prior negotiations,
agreements and understandings, inducements, commitments or conditions, express
or implied, oral or written, except as contained in the Loan Documents. The
express terms hereof and of the Pledge Joinder Agreements control and supersede
any course of performance or usage of the trade inconsistent with any of the
terms hereof and thereof. Except as provided in Sections 21, 22 and 24, neither
this Pledge Agreement, any Pledge Joinder Agreement nor any Pledge Agreement
Supplement nor any portion or provision hereof or thereof may be changed,
altered, modified, supplemented, discharged, canceled, terminated, or amended
orally or in any manner other than as provided in the Credit Agreement.
16.    Further Assurances. Each Pledgor agrees at its own expense to do such
further acts and things, and to execute and deliver, and cause to be executed
and delivered as may be necessary or reasonably advisable to give effect
thereto, such additional conveyances, assignments, financing statements, control
agreements, documents, certificates, stock powers, agreements and instruments,
as the Administrative Agent may at any time reasonably request in connection
with the administration or enforcement of this Pledge Agreement or any Pledge
Joinder Agreement or related to the Collateral or any part thereof or in order
better to assure and confirm unto the Administrative Agent its rights, powers
and remedies for the benefit of the Secured Parties hereunder or thereunder.
Each Pledgor hereby consents and agrees that the Pledged Subsidiaries and all
other Persons, shall be entitled to accept the provisions hereof and of the
Pledge Joinder Agreements as conclusive evidence of the right of the
Administrative Agent, on behalf of the Secured Parties, to exercise its rights,
privileges and remedies hereunder and thereunder with respect to the





--------------------------------------------------------------------------------





Collateral, notwithstanding any other notice or direction to the contrary
heretofore or hereafter given by any Pledgor or any other Person to any of such
Pledged Subsidiaries or other Persons.
17.    Binding Agreement; Assignment. This Pledge Agreement and each Pledge
Joinder Agreement, and the terms, covenants and conditions hereof and thereof,
shall be binding upon and inure to the benefit of the parties hereto and
thereto, and to their respective successors and assigns, except that no Pledgor
shall be permitted to assign any of its rights, powers, duties or obligations
under this Pledge Agreement, any Pledge Joinder Agreement or any interest herein
or therein or in the Collateral, or any part thereof or interest therein, or
otherwise pledge, encumber or grant any option with respect to the Collateral,
or any part thereof, or any cash or property held by the Administrative Agent as
Collateral under this Pledge Agreement, in each case except as expressly
permitted herein or in the Credit Agreement. Without limiting the generality of
the foregoing sentence of this Section 17, any Lender may assign to one or more
Persons, or grant to one or more Persons participations in or to, all or any
part of its rights and obligations under the Credit Agreement (to the extent
permitted by the Credit Agreement); and to the extent of any such assignment or
participation such other Person shall, to the fullest extent permitted by law,
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise, subject however, to the provisions of the Credit
Agreement, including Article IX thereof (concerning the Administrative Agent)
and Section 11.07 thereof (concerning assignments and participations). All
references herein to the Administrative Agent and to the Secured Parties shall
include any successor thereof or permitted assignee, and any other obligees from
time to time of the Secured Obligations.
18.    Secured Cash Management Agreements and Secured Hedging Agreements. No
Secured Party (other than the Administrative Agent) that obtains the benefit of
this Pledge Agreement shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Pledge Agreement to the contrary, the Administrative Agent shall only be
required to verify the payment of, or that other satisfactory arrangement have
been made with respect to, the Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements to the extent the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as it may reasonably request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. Each Secured
Party not a party to the Credit Agreement that obtains the benefit of this
Pledge Agreement shall be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of the Credit
Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Secured Party, the Administrative Agent and each of its Related
Parties shall be entitled to all the rights, benefits and immunities conferred
under Article IX of the Credit Agreement.
19.    Severability. The provisions of this Pledge Agreement are independent of
and separable from each other. If any provision hereof shall for any reason be
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Pledge Agreement shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
20.    Counterparts. This Pledge Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Agreement
to produce or account for more than one such counterpart executed by the Pledgor
against whom enforcement is sought. Without limiting the foregoing provisions of
this Section 20, the provisions of Section 11.11 of the Credit Agreement shall
be applicable to this Pledge Agreement.
21.    Termination; Partial Release. Subject to the provisions of Section 9,
this Pledge Agreement and each Pledge Joinder Agreement, and all obligations of
the Pledgors hereunder (excluding those obligations and liabilities that
expressly survive such termination) shall terminate without delivery of any
instrument or performance of any act by any party on the Facility Termination
Date, or upon the Covenant Compliance Restoration Date at the request of the
Company. Upon such termination, the Administrative Agent shall, at the sole
expense of the Pledgors, promptly





--------------------------------------------------------------------------------





deliver to the Pledgors the certificates evidencing its shares of Pledged
Interests (and any other property received as a dividend or distribution or
otherwise in respect of such Pledged Interests to the extent then held by the
Administrative Agent as additional Collateral hereunder), together with any cash
then constituting the Collateral not then sold or otherwise disposed of in
accordance with the provisions hereof, and take such further actions at the
request of the Pledgors as may be necessary to effect the same. If any of the
Collateral shall be sold, transferred, or otherwise Disposed of by any Pledgor
in a transaction expressly permitted under the Credit Agreement or any Pledgor
shall no longer required to be a party hereto, then the Administrative Agent
shall, at the request and sole expense of the Pledgors, promptly deliver to such
Pledgor all releases or other documents reasonably necessary or desirable for
the release of the Collateral pledged hereby or the release of such Pledgor as a
party hereto, as applicable, in accordance with Section 9.10 of the Credit
Agreement.
22.    Additional Interests. If any Pledgor shall at any time acquire or hold
any additional Pledged Interests, including any Pledged Interests issued by any
Subsidiary not listed on Schedule I hereto which are required to be subject to a
Lien pursuant to this Pledge Agreement by the terms hereof or of any provision
of the Credit Agreement (any such shares being referred to herein as the
“Additional Interests”), such Pledgor shall deliver to the Administrative Agent
for the benefit of the Secured Parties (a) a Pledge Agreement Supplement in the
form of Exhibit A hereto with respect to such Additional Interests duly
completed and executed by such Pledgor and (b) any other document required in
connection with such Additional Interests as described in Section 3(c). Each
Pledgor shall comply with the requirements of this Section 22 within thirty (30)
days (or such longer period as approved by the Administrative Agent in its sole
discretion) of the acquisition of any such Additional Interests or, in the case
of Additional Interests to which Section 6.13 of the Credit Agreement applies,
within the time period specified in such Section or elsewhere in the Credit
Agreement with respect to such Additional Interests; provided, however, that the
failure to comply with the provisions of this Section 22 shall not impair the
Lien on Additional Interests conferred hereunder.
23.    Notices. Any notice required or permitted hereunder shall be given (a)
with respect to any Pledgor, at the address of the Company indicated in Schedule
11.02 of the Credit Agreement and (b) with respect to the Administrative Agent
or a Lender, at the Administrative Agent’s address indicated in Schedule 11.02
of the Credit Agreement. All such addresses may be modified, and all such
notices shall be given and shall be effective, as provided in Section 11.02 of
the Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.
24.    Joinder. Each Person who shall at any time execute and deliver to the
Administrative Agent a Pledge Joinder Agreement substantially in the form
attached hereto as Exhibit B shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Pledgor and
shall have thereupon pursuant to Section 2 granted a security interest in and
collaterally assigned and pledged to the Administrative Agent for the benefit of
the Secured Parties all Pledged Interests and other Collateral which it has at
its Applicable Date or thereafter acquires any interest or the power to
transfer, and all references herein and in the other Loan Documents to the
Pledgors or to the parties to this Pledge Agreement shall be deemed to include
such Person as a Pledgor hereunder. Each Pledge Joinder Agreement shall be
accompanied by the Supplemental Schedules referred to therein, appropriately
completed with information relating to the Pledgor executing such Pledge Joinder
Agreement and its property. Each of the applicable Schedules attached hereto
shall be deemed amended and supplemented without further action by such
information reflected on the Supplemental Schedules.
25.    Rules of Interpretation. The rules of interpretation contained in Section
1.02 of the Credit Agreement shall be applicable to this Pledge Agreement and
each Pledge Joinder Agreement and are hereby incorporated by reference. All
representations and warranties contained herein shall survive the delivery of
documents and any Credit Extensions referred to herein or secured hereby.





--------------------------------------------------------------------------------





26.    Governing Law; Jurisdiction; Etc. The terms of Section 11.17 of the
Credit Agreement are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section 23.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by Law.
27.    Waiver of Jury Trial.    EACH PARTY TO THIS PLEDGE AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT (INCLUDING, IF APPLICABLE, ANY
PLEDGE JOINDER AGREEMENT OR ANY PLEDGE AGREEMENT SUPPLEMENT) OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT (INCLUDING, IF APPLICABLE, ANY
PLEDGE JOINDER AGREEMENT OR ANY PLEDGE AGREEMENT SUPPLEMENT), OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS PLEDGE AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


28.    Judgement Currency.    The terms of Section 11.19 of the Credit Agreement
are incorporated herein by reference, mutatis mutandis, and the parties hereto
agree to such terms.


29.    Taxes and Expenses. Taxes, costs, fees and expenses in respect of this
Pledge Agreement shall be paid by each Pledgor as required by Sections 3.01 and
11.04 of the Credit Agreement (with the understanding and agreement of each
Pledgor that, for purposes hereof, each Pledgor shall have the same payment and
reimbursement obligations as a Borrower under Sections 3.01 and 11.04 even
though such Pledgor is not specifically referenced in Sections 3.01 and 11.04).
Any and all costs and expenses incurred by a Pledgor in the performance of
actions required pursuant to the terms hereof shall be borne solely by such
Pledgor.


[Signature pages follow.]






 









































--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have duly executed this Pledge Agreement on the
day and year first written above
PLEDGORS:                             
ENVISTA HOLDINGS CORPORATION
By:    /s/ Howard Yu     
Name: Howard Yu
Title: Chief Financial Officer and Senior Vice President


























































































                    





--------------------------------------------------------------------------------







Aribex, Inc.
DCII Investment Company, LLC
DCII North America, LLC
DCII US Holdings, LLC
Dental Imaging Technologies Corporation
DH Dental Business Services, LLC
DH Dental Employment Services, LLC
Husky Acquisition LLC
Implant Direct Sybron Administration LLC
Implant Direct Sybron International LLC
Implant Direct Sybron Manufacturing LLC
Jeneric/Pentron Incorporated
KaVo Dental Technologies, LLC
Kerr Corporation
Metrex Research, LLC
Nobel Biocare Holding USA, Inc.
Nobel Biocare Procera, LLC
Nobel Biocare USA, LLC
Ormco Corporation
Ormco IP, LLC
Pentron Clinical Technologies, LLC
Pentron Corporation
Pentron Laboratory Technologies, LLC
SC Subsidiary, LLC
Sybron Canada Holdings, Inc.
Sybron Dental Specialties, Inc.


By:     /s/ John Bedford    
Name: John Bedford
Title: Treasurer and Vice President


DCII Surety, LLC
KaVo Dental Manufacturing, Inc.


By:     /s/ Amir Aghdaei     
Name: Amir Aghdaei
Title: President





































--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
By:    /s/ Liliana Claar
Name: Liliana Claar
Title: Vice President






























                    









--------------------------------------------------------------------------------










SCHEDULE I


Pledged Interests


Name of Pledgor
Name, and Type of Entity of Pledged Subsidiary
Jurisdiction of Formation of Pledged Subsidiary
Class or Type of Pledged Interest
Total Amount of Class or Type of Pledged Interests Authorized
Total Amount of Class or Type Outstanding Owned by the Pledgor
Total Percentage Pledged
Certificate Number (if applicable)
Par Value (if applicable)
Name of Transfer Agent (if any)
Envista Holdings Corporation
DCII North America, LLC
Delaware
Membership Interests
100%
100%
100%
N/A
N/A
N/A
Envista Holdings Corporation
DCII Surety, LLC
Delaware
Membership Interests
100%
100%
100%
N/A
N/A
N/A
DCII North America, LLC
DCII Germany Holdings GmbH
Germany
Ordinary Shares
50,000
50,000
65%
N/A
€1.00
N/A
DCII North America, LLC
DCII Investment Company, LLC
Delaware
Membership Interests
100%
100%
100%
N/A
N/A
N/A
DCII North America, LLC
DCII US Holdings, LLC
Delaware
Membership Interests
100%
 100%
100%
N/A
N/A
N/A
DCII North America, LLC
DH Dental Business Services, LLC
Delaware
Membership Interests
100%
100%
100%
N/A
N/A
N/A
DCII North America, LLC
DH Dental Employment Services, LLC
Delaware
Membership Interests
100%
100%
100%
N/A
N/A
N/A
DCII North America, LLC
KaVo Dental Manufacturing, Inc.
Delaware
Common Shares
3,000
100
100%
N/A
$0.01
N/A
DCII North America, LLC
Nobel Biocare Holding USA, Inc.
Delaware
Common Shares
1,000
1,000
100%
N/A
$0.01
N/A
DCII North America, LLC
SDS Kerr Co. Limited
Thailand
Common Shares
2,000,000
919,998
65%
N/A
N/A
N/A
DCII North America, LLC
DETL Canada Holdings ULC
Canada
Ordinary Shares
685,615,776
685,615,776
65%
N/A
N/A
N/A
DCII North America, LLC
DETL Canada Partner Inc.
Canada
Ordinary shares
100
100
65%
N/A
N/A
N/A
DCII Investment Company, LLC
FAHPL Pty Ltd
Australia
Ordinary shares
63,400,001
63,400,001
65%
N/A
AUD1.00
N/A
DCII Investment Company, LLC
KaVo Dental Systems Co., Ltd
Japan
Common shares
28,074
19,056
65%
N/A
N/A
N/A
DCII Investment Company, LLC
Kerr Italia S.r.l.
Italy
Quota shares
1,000,000
1,000,000
65%
N/A
€1.00
N/A
DCII Investment Company, LLC
Ormco BV
Netherlands
Common shares
1,575,194
1,575,194
65%
N/A
N/A
N/A
DCII US Holdings, LLC
Husky Acquisition LLC
Delaware
Membership Interests
100%
 100%
100%
N/A
N/A
N/A
Husky Acquisition LLC
Pentron Corporation
Delaware
Common Stock shares
3,000
1,000
100%
22
$0.01
N/A
Pentron Corporation
Jeneric/Pentron Incorporated
Connecticut
Class A Common Stock Shares
5,000
2,064
100%
N/A
$1.00
N/A
Jeneric/Pentron Incorporated
Pentron Clinical Technologies, LLC
Connecticut
Membership Interests
100%
 100%
100%
N/A
N/A
N/A
Jeneric/Pentron Incorporated
Pentron Laboratory Technologies, LLC
Connecticut
Membership Interests
100%
 100%
100%
N/A
N/A
N/A
DCII US Holdings, LLC
KaVo Scandinavia A.B.
Sweden
Common Stock
31,000
31,000
65%
N/A
SEK100.00
N/A






--------------------------------------------------------------------------------





Nobel Biocare Holding USA, Inc.
Nobel Biocare Procera, LLC
Delaware
Membership Interests
100%
 100%
100%
N/A
N/A
N/A
Nobel Biocare Holding USA, Inc.
Nobel Biocare USA, LLC
Delaware
Membership Interests
100%
100%
100%
N/A
N/A
N/A
DCII US Holdings, LLC
Sybron Dental Specialties, Inc.
Delaware
Common Stock Shares
50,000
2,874
100%
N/A
$0.01
N/A
Sybron Dental Specialties, Inc.
Kerr Corporation
California
Common Stock Shares
100,000
2,130
100%
9
$0.01
N/A
Sybron Dental Specialties, Inc.
Kerr U.K. Limited
United Kingdom
Ordinary shares
4,373
32
65%
N/A
£1.00
N/A
Sybron Dental Specialties, Inc.
Ormco Corporation
California
Common Stock shares
2,500
2,500
100%
7
$1.00
N/A
Sybron Dental Specialties, Inc.
Ormco de Mexico, S.A. de D.V.
Mexico
Serie B and Serie B-V shares
10,000
(Serie B)
150,341,426
(Serie B-V)
2
65%
N/A
MXN1.00
N/A
Sybron Dental Specialties, Inc.
Ormex, S. de R.L. de C.V.
Mexico
Fixed Capital Equity Quotas shares
1,000
1
65%
N/A
MXN1.00
N/A
Sybron Dental Specialties, Inc.
SDS de Mexico, S. de R.L. de C.V.
Mexico
Fixed Capital Equity Quotas shares
50,000
1
65%
N/A
MXN1.00
N/A
Kerr Corporation
Carnassial Corporation
Canada
Series A Common Stock shares
Unlimited
15,132,690
65%
N/A
N/A
N/A
Kerr Corporation
Kavo Dental Technologies, LLC
Illinois
Membership Interests
100%
 100%
100%
1
N/A
N/A
Kerr Corporation
Metrex Research, LLC
Wisconsin
Membership Interests
100%
100%
100%
1
N/A
N/A
Kerr Corporation
SDS Kerr Co. Limited
Thailand
Common shares
2,000,000
1
65%
N/A
N/A
N/A
Kerr Corporation
Sybron Canada Holdings, Inc.
Delaware
Common Stock shares
2,990
112
100%
N/A
$0.01
N/A
Ormco Corporation
Dental Imaging Technologies Corporation
California
Common shares
3,000
100
100%
4
$1.00
N/A
Ormco Corporation
Ormco de Mexico, S.A. de C.V.
Mexico
Serie B and Serie B-V shares
10,000
(Serie B)
150,341,426
(Serie B-V)
9,999
(Serie B)
150,341,425 (Serie B-V)
65%
N/A
MXN1.00
N/A
Ormco Corporation
Ormco IP, LLC
Delaware
Membership Interests
100%
 100%
100%
1
N/A
N/A
Ormco Corporation
Ormex, S. de R.L. de D.V.
Mexico
Fixed Capital Equity Quotas shares; Variable Capital Equity Holders shares
1,000
(FCEQ shares)
19,277,647 (VCEH shares)
999
(FCEQ shares)
19,277,647 (VCEH shares)
65%
N/A
MXN1.00
N/A
Ormco Corporation
SDS de Mexico, S. de R.L. de C.V.
Mexico
Fixed Capital Equity Quotas shares; Variable Capital Equity Holders shares
49,999
(FCEQ shares)
51,700
(VCEH shares)
50,000
(FCEQ shares)
51,700
(VCEH shares)
65%
N/A
MXN1.00
N/A
Ormco Corporation
SDS Kerr Co. Limited
Thailand
Common shares
2,000,000
1
65%
N/A
N/A
N/A
Ormco Corporation
Sybron Canada Holdings, Inc.
Delaware
Common Stock shares
2,990
22
100%
N/A
$0.01
N/A
Sybron Canada Holdings, Inc.
Implant Direct Sybron Administration LLC
California
Membership Interests
100%
 99%
100%
N/A
N/A
N/A






--------------------------------------------------------------------------------





Sybron Canada Holdings, Inc.
Implant Direct Sybron International LLC
Nevada
Membership Interests
100%
 99%
100%
N/A
N/A
N/A
Sybron Canada Holdings, Inc.
Implant Direct Sybron Manufacturing LLC
California
Membership Interests
100%
 99%
100%
N/A
N/A
N/A
Sybron Canada Holdings, Inc.
SC Subsidiary LLC
Delaware
Membership Interests
100%
 100%
100%
N/A
N/A
N/A
SC Subsidiary LLC
Implant Direct Sybron Administration LLC
California
Membership Interests
100%
 1%
100%
N/A
N/A
N/A
SC Subsidiary LLC
Implant Direct Sybron International LLC
Nevada
Membership Interests
100%
 1%
100%
N/A
N/A
N/A
SC Subsidiary LLC
Implant Direct Sybron Manufacturing LLC
California
Membership Interests
100%
 1%
100%
N/A
N/A
N/A
Sybron Canada Holdings, Inc.
Sybron Canada General Partner Company
Canada
Common shares
40,000
100
100%
N/A
N/A
N/A
Sybron Canada Holdings, Inc.
Sybron Canada Limited Partner Company
Canada
Common shares
1,000,000
100
100%
N/A
N/A
N/A
Dental Imaging Technologies Corporation
Aribex, Inc.
Utah
Common shares
1,000
100
100%
N/A
$0.001
N/A
Dental Imaging Technologies Corporation
DCII Lux Holdings II S.à.r.l
Luxembourg
Ordinary shares
15,000
15,000
65%
N/A
CHF1.00
N/A
Dental Imaging Technologies Corporation
EDSC Research & Development Private Limited
India
Common shares
10,000
9,900
65%
N/A
N/A
N/A
Dental Imaging Technologies Corporation
EH Lux Holdings S.à.r.l
Luxembourg
Ordinary shares
12,500
12,500
65%
N/A
£1.00
N/A
Implant Direct Sybron International LLC
Implant Direct Europe AG
Switzerland
Shares
3,600,000
3,600,000
65%
N/A
CHF1.00
N/A
Implant Direct Sybron International LLC
Implant Direct Israel Ltd.
Israel
Common shares
100
100
65%
N/A
N/A
N/A



SCHEDULE II
Pledgor Information


Name and Address of Pledgor
Type of Person
Jurisdiction of Formation
of Pledgor
Jurisdiction of Formation
Identification Number
Address of Chief
Executive Office
Envista Holdings Corporation
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Corporation
Delaware
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
DCII North America, LLC
200 S. Kraemer Blvd. Bldg. E
Brea CA 92821
Limited Liability Company
Delaware
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
DCII Investment Company, LLC
250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Limited Liability Company
Delaware
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
DC II US Holdings, LLC
250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Limited Liability Company
Delaware
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821






--------------------------------------------------------------------------------





Husky Acquisition, LLC
1717 West Collins Avenue
Orange CA 92867
Limited Liability Company
Delaware
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Pentron Corporation
1717 West Collins Avenue
Orange CA 92867
Corporation
Delaware
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Jeneric/Pentron Incorporated
1717 West Collins Avenue
Orange CA 92867
Corporation
Connecticut
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Nobel Biocare Holding USA, Inc.
22715 Savi Ranch Parkway, Yorba Linda, CA 92887
Corporation
Delaware
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Sybron Dental Specialties, Inc.
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Corporation
Delaware
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Kerr Corporation
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Corporation
California
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Ormco Corporation
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Corporation
California
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Sybron Canada Holdings, Inc.
1717 West Collins Avenue
Orange CA 92867
Corporation
Delaware
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
SC Subsidiary LLC
250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Limited Liability Company
Delaware
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Dental Imaging Technologies Corporation
1910 North Penn Road
Hatfield PA 19440
Corporation
California
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Nobel Biocare USA LLC
22715 Savi Ranch Parkway, Yorba Linda, CA 92887
Limited Liability Company
Delaware
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Metrex Research, LLC
200 S. Kraemer Blvd. Bldg. E
Brea CA 92821
Limited Liability Company
Wisconsin
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Implant Direct Sybron International LLC
8840 W. Russell Rd, Ste 210
Las Vegas NV 89148
Limited Liability Company
Nevada
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Aribex, Inc.
11727 Fruehauf Drive
Charlotte NC 28273
Corporation
Utah
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
DCII Surety, LLC
200 S. Kraemer Blvd. Bldg. E
Brea CA 92821
Limited Liability Company
Delaware
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
DH Dental Business Services, LLC
200 S. Kraemer Blvd. Bldg. E
Brea CA 92821
Limited Liability Company
Delaware
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
DH Dental Employment Services, LLC
200 S. Kraemer Blvd. Bldg. E
Brea CA 92821
Limited Liability Company
Delaware
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Implant Direct Sybron Administration LLC
27720 Turnberry Lane
Valencia CA 91355
Limited Liability Company
California
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821






--------------------------------------------------------------------------------





Implant Direct Sybron Manufacturing LLC
3050 E. Hillcrest Dr.
Thousand Oaks CA 91362-3171
Limited Liability Company
California
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Kavo Dental Technologies, LLC
11727 Fruehauf Drive
Charlotte NC 28273
Limited Liability Company
Illinois
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
KaVo Dental Manufacturing, Inc.
11727 Fruehauf Drive
Charlotte NC 28273
 Corporation
Delaware
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Nobel Biocare Procera, LLC
800 Corporate Drive
Mahwah NJ 07430
Limited Liability Company
Delaware
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Ormco IP, LLC
1717 West Collins Avenue
Orange CA 92867
Limited Liability Company
Delaware
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Pentron Clinical Technologies, LLC
53 North Plains Industrial Road
Wallingford CT 06492
Limited Liability Company
Connecticut
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Pentron Laboratory Technologies, LLC
53 North Plains Industrial Road
Wallingford CT 06492
Limited Liability Company
Connecticut
xxxxxxxxxx


250 S. Kraemer Blvd. Bldg. E, Brea, CA 92821








--------------------------------------------------------------------------------





EXHIBIT A


FORM OF
PLEDGE AGREEMENT SUPPLEMENT
THIS PLEDGE AGREEMENT SUPPLEMENT dated as of _____________, 20__ (this “Pledge
Agreement Supplement”), is made by _______________________________, a
________________ (the “Pledgor”), in favor of BANK OF AMERICA, N.A., in its
capacity as Administrative Agent (in such capacity, the “Administrative Agent”)
for the Secured Parties (as defined in the Credit Agreement referenced below;
except as otherwise provided herein, all capitalized terms used but not defined
herein shall have the meanings given to such terms in the Credit Agreement).


RECITALS:


A.    Pursuant to a Credit Agreement dated as of September 20, 2019 (as in
effect on the date hereof and as amended, restated, supplemented or otherwise
modified from time to time after the date hereof, the “Credit Agreement”), among
Envista Holdings Corporation, a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party thereto (each a “Designated Borrower” and,
together with the Company, the “Borrowers” and, each a “Borrower”), the lenders
party thereto and the Administrative Agent, the Lenders and the L/C Issuer have
agreed to provide to the Borrowers certain credit facilities.


B.    The Pledgor is party to that certain Pledge Agreement dated as of May 6,
2020 (as in effect on the date hereof and as amended, restated, supplemented or
otherwise modified from time to time after the date hereof, the “Pledge
Agreement”), among the Company, certain of its Subsidiaries and the
Administrative Agent.


C.    The Pledgor has acquired rights in the Pledged Interests (as defined in
the Pledge Agreement) listed on Annex A to this Pledge Agreement Supplement (the
“Additional Interests”) and desires to pledge, and evidence its prior pledge, to
the Administrative Agent for the benefit of the Secured Parties all of the
Additional Interests in accordance with the terms of the Credit Agreement and
the Pledge Agreement.


In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements and Secured Hedge Agreements, the Pledgor hereby agrees as follows:


1.    Affirmations. The Pledgor hereby reaffirms and acknowledges the pledge and
collateral assignment to, and the grant of security interest in, the Additional
Interests contained in the Pledge Agreement and pledges and collaterally assigns
to the Administrative Agent for the benefit of the Secured Parties, and grants
to the Administrative Agent for the benefit of the Secured Parties a lien and
security interest in, the Additional Interests and all of the following:
(a)    all money, securities, security entitlements and other investment
property, dividends, rights, general intangibles and other property at any time
and from time to time (i) declared or distributed in respect of or in exchange
for or on conversion of any or all of the Additional Interests or (ii) by its or
their terms exchangeable or exercisable for or convertible into any Additional
Interest or other Pledged Interest;
(b)    all other property of whatever character or description, including money,
securities, security entitlements and other investment property, and general
intangibles hereafter delivered to the Administrative Agent in substitution for
or as an addition to any of the foregoing;
(c)    all securities accounts to which may at any time be credited any or all
of the foregoing or any proceeds thereof and all certificates and instruments
representing or evidencing any of the foregoing or any proceeds thereof; and
(d)    all proceeds of any of the foregoing;





--------------------------------------------------------------------------------





in each case, other than Excluded Assets.
The Pledgor hereby acknowledges, agrees and confirms by its execution of this
Pledge Agreement Supplement that the Additional Interests constitute “Pledged
Interests” under and are subject to the Pledge Agreement, and the items of
property referred to in clauses (a) through (d) above (the “Additional
Collateral”) shall collectively constitute “Collateral” under and are subject to
the Pledge Agreement. Each of the representations and warranties with respect to
Pledged Interests and Collateral contained in the Pledge Agreement is hereby
made by the Pledgor with respect to the Additional Interests and the Additional
Collateral, respectively. The Pledgor further represents and warrants that Annex
A attached to this Pledge Agreement Supplement contains a true, correct and
complete description of the Additional Interests as of the date hereof, and that
all other documents required to be furnished to the Administrative Agent
pursuant to Section 3(c) of the Pledge Agreement in connection with the
Additional Collateral have been delivered or are being delivered simultaneously
herewith to the Administrative Agent. The Pledgor further acknowledges that
Schedule I to the Pledge Agreement shall be deemed, as to it, to be supplemented
as of the date hereof to include the Additional Interests as described on Annex
A to this Pledge Agreement Supplement.
2.    Counterparts. This Pledge Agreement Supplement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this Pledge
Agreement Supplement to produce or account for more than one such counterpart
executed by the Pledgor. Without limiting the foregoing provisions of this
Section 2, the provisions of Section 11.11 of the Credit Agreement shall be
applicable to this Pledge Agreement Supplement.


3.    Governing Law; Venue; Waiver of Jury Trial. The provisions of Section 26
and 27 of the Pledge Agreement are hereby incorporated by reference as if fully
set forth herein.


IN WITNESS WHEREOF, the Pledgor has caused this Pledge Agreement Supplement to
be duly executed by its authorized officer as of the day and year first above
written.


PLEDGOR:
________________________________________
By:_____________________________________
Name:___________________________________
Title:____________________________________













































--------------------------------------------------------------------------------





ANNEX A
(to Pledge Agreement Supplement of __________ dated __________)
Additional Interests




Name of Pledgor
Name, Jurisdiction of Formation and Type of Entity of Pledged Subsidiary
Class or Type of Additional Interest
Total Amount of Class or Type of Additional Interests Authorized
Total Amount of Class or Type Outstanding
Total Amount Pledged
Certificate Number (if applicable)
Par Value (if applicable)
Name of Transfer Agent (if any)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 














--------------------------------------------------------------------------------







EXHIBIT B
FORM OF
PLEDGE JOINDER AGREEMENT


THIS PLEDGE JOINDER AGREEMENT dated as of _____________, 20__ (this “Pledge
Joinder Agreement”), is made by _______________________________, a
________________ (the “Joining Pledgor”), in favor of BANK OF AMERICA, N.A., in
its capacity as Administrative Agent (in such capacity, the “Administrative
Agent”) for the Secured Parties (as defined in the Credit Agreement referenced
below; except as otherwise provided herein, all capitalized terms used but not
defined herein shall have the meanings given to such terms in the Credit
Agreement).


RECITALS:


A.    Pursuant to a Credit Agreement dated as of September 20, 2019 (as in
effect on the date hereof and as amended, restated, supplemented or otherwise
modified from time to time after the date hereof, the “Credit Agreement”), among
Envista Holdings Corporation, a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party thereto (each a “Designated Borrower” and,
together with the Company, the “Borrowers” and, each a “Borrower”), the lenders
party thereto and the Administrative Agent, the Lenders and the L/C Issuer have
agreed to provide to the Borrowers certain credit facilities.


B.    The Company, certain of its Subsidiaries and the Administrative Agent, are
party to a Pledge Agreement dated as of May [_], 2020 (as in effect on the date
hereof and as amended, restated, supplemented or otherwise modified from time to
time after the date hereof, the “Pledge Agreement”).


C.    The Joining Pledgor is a Subsidiary of the Company and is required by the
terms of the Credit Agreement to become a Subsidiary Guarantor and be joined as
a party to the Pledge Agreement as a Pledgor (as defined in the Pledge
Agreement).


D.    The Joining Pledgor will materially benefit directly and indirectly from
the making and maintenance of the extensions of credit made from time to time
under the Credit Agreement, Secured Cash Management Agreements, Secured Hedge
Agreements and Secured Permitted Standalone Letters of Credit.


In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements and Secured Hedge Agreements, the Joining Pledgor hereby agrees as
follows:


1.    Joinder. The Joining Pledgor hereby irrevocably, absolutely and
unconditionally becomes a party to the Pledge Agreement as a Pledgor and bound
by all the terms, conditions, obligations, liabilities and undertakings of each
Pledgor or to which each Pledgor is subject thereunder, all with the same force
and effect as if the Joining Pledgor were a signatory to the Pledge Agreement.
Without limiting the generality of the foregoing, the Joining Pledgor hereby
grants as collateral security for the payment, performance and satisfaction of
all of the Secured Obligations (as defined in the Pledge Agreement), to the
Administrative Agent for the benefit of the Secured Parties a security interest
in the Pledged Interests (as defined in the Pledge Agreement) and all other
property constituting Collateral (as defined in the Pledge Agreement) of the
Joining Pledgor or in which the Joining Pledgor has or may have or acquire an
interest or the power to transfer rights therein, whether now owned or existing
or hereafter created, acquired or arising and wheresoever located.


2.    Affirmations. The Joining Pledgor hereby acknowledges and affirms as of
the date hereof with respect to itself, its properties and its affairs, each of
the waivers, representations, warranties, acknowledgements and certifications
applicable to any Pledgor contained in the Pledge Agreement.







--------------------------------------------------------------------------------





3.    Supplemental Schedules. Attached to this Pledge Joinder Agreement are duly
completed schedules (the “Supplemental Schedules”) supplementing as thereon
indicated the respective Schedules to the Pledge Agreement. The Joining Pledgor
represents and warrants that the information contained on each of the
Supplemental Schedules with respect to the Joining Pledgor and its properties
and affairs is true, complete and accurate as of its Applicable Date.


4.    Severability. If any provision of this Pledge Joinder Agreement is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Pledge Joinder Agreement
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


5.    Counterparts. This Pledge Joinder Agreement may be executed in any number
of counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Joinder
Agreement to produce or account for more than one such counterpart executed by
the Joining Pledgor. Without limiting the foregoing provisions of this Section
5, the provisions of Section 11.11 of the Credit Agreement shall be applicable
to this Pledge Joinder Agreement.


6.    Delivery. The Joining Pledgor hereby irrevocably waives notice of
acceptance of this Pledge Joinder Agreement and acknowledges that the Secured
Obligations are and shall be deemed to be incurred, and credit extensions under
the Loan Documents, Secured Cash Management Agreements and Secured Hedge
Agreements made and maintained, in reliance on this Pledge Joinder Agreement and
the Joining Pledgor’s joinder as a party to the Pledge Agreement as herein
provided.


7.    Governing Law; Venue; Waiver of Jury Trial. The provisions of Section 26
and 27 of the Pledge Agreement are hereby incorporated by reference as if fully
set forth herein.
    




[Signature page follows]























































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Joining Pledgor has duly executed and delivered this
Pledge Joinder Agreement as of the day and year first written above.


JOINING PLEDGOR:


__________________________________________




By:_______________________________________
Name:    ____________________________________
Title:    ____________________________________



















































































































--------------------------------------------------------------------------------





SUPPLEMENTAL
SCHEDULE I




Pledged Interests


Name of Pledgor
Name, Jurisdiction of Formation and Type of Entity of Pledged Subsidiary
Class or Type of Pledged Interest
Total Amount of Class or Type of Pledged Interests Authorized
Total Amount of Class or Type Outstanding
Total Amount Pledged
Certificate Number (if applicable)
Par Value (if applicable)
Name of Transfer Agent (if any)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











Delivered Pursuant to Pledge Joinder Agreement of:
__________________________________
Applicable Date: __________, 20__













































--------------------------------------------------------------------------------





SUPPLEMENTAL
SCHEDULE II


Pledgor Information


Name and Address of Pledgor
Type of Person
Jurisdiction of Formation
of Pledgor
Jurisdiction of Formation
Identification Number
Address of Chief
Executive Office
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Delivered Pursuant to Pledge Joinder Agreement of:
__________________________________
Applicable Date: __________, 20__



